DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2017/0213913 A1.
Regarding claims 16 and 17, Lee discloses:
A semiconductor device (Figs. 1A-4B), comprising: 
a first semiconductor fin (FA), the first semiconductor fin extending from a substrate (110); and 
a source/drain region, comprising:
a first body layer (124) on the first semiconductor fin;
a first buffer layer (162) on the first body layer;
a second body layer (164) on the first buffer layer; and
a second buffer layer (166) on the second body layer, the second buffer layer covering a top surface of the second body layer, sidewalls of the second body layer being free of the second buffer layer.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aller et al. US 2004/0222477 A1 in view of Lee et al. US 2017/0213913 A1.
Regarding claims 1 and 6, Aller discloses:
A semiconductor device (Figs. 2A/2B), comprising:
a first semiconductor fin (32) and a second semiconductor fin (32), the first semiconductor fin and the second semiconductor fin extending from a substrate (30);
a gate electrode (90) over the first semiconductor fin and the second semiconductor fin; and
a source/drain region adjacent to the gate electrode and over the first semiconductor fin and the second semiconductor fin (25).
	Aller does not disclose:
wherein a top surface of the source/drain region is higher than a top surface of the first semiconductor fin and the second semiconductor fin under the gate electrode, wherein the source/drain region comprises a plurality of buffer layers and a plurality of body layers, wherein the source/drain region comprises alternating layers of a buffer layer of the plurality of buffer layers and a body layer of the plurality of body layers, wherein at least one body layer of the plurality of body layers is free of facets.
Lee discloses a publication from a similar field of endeavor in which:
wherein a top surface of the source/drain region (160) is higher than a top surface of the fin (FA-1 or FA-2) under the gate electrode (140), wherein the source/drain region comprises a plurality of buffer layers (122, 124, 164) and a plurality of body layers (162, 166), wherein the source/drain region comprises alternating layers of a buffer layer of the plurality of buffer layers and a body layer of the plurality of body layers, wherein at least one body layer of the plurality of body layers is free of facets (para 0131, a convex top surface) (Figs. 1A-4B).
It would have been obvious to one skilled in the art to combine the teachings of Aller and Lee, regarding FINFET structures, to gain benefits of both teaching: 1] Aller; using multi-fin FINFET device for applications that require high drive currents; and 2] Lee; using alternating buffer and body layers to adjust stress inducing measures on the channel regions thereby adjusting mobility in the device.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aller/Lee, as applied to claim 1 above, in view of Kwok et al. US 2012/0205715 A1.
Regarding claims 3-5, Aller/Lee do not disclose:
(claim 3) wherein the plurality of buffer layers comprises silicon germanium doped with boron; (claim 4) wherein the plurality of buffer layers comprises a Ge concentration in a range of 0 atomic percent to 15 atomic percent; (claim 5) wherein the source/drain region comprises germanium in a range of 10 atomic percent to 70 atomic percent (Fig. 8).
Kwok discloses a publication from a similar field of endeavor in which:
(claim 3) wherein the plurality of buffer layers (234) comprises silicon germanium doped with boron (para 0022); (claim 5) wherein the source/drain region comprises germanium in a range of 10 atomic percent to 70 atomic percent (para 0020) (Fig. 8).
It would have been obvious to one skilled in the art to employ the doped SiGe material of Kwok within the similar S/D regions of Aller/Lee as an alternative material choice for inducing stress on the channel region and increasing mobility. Furthermore, although Kwok does not specifically disclose “(claim 4) wherein the plurality of buffer layers comprises a Ge concentration in a range of 0 atomic percent to 15 atomic percent”, he does show in para 0020 that the Ge concentration can be less than 25%. As a result, it would have been further obvious to one skilled in the art to determine the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aller/Lee, as applied to claim 1 above, in view of Wong et al. US 2014/0264489 A1.
Regarding claims 7 and 8, Aller/Lee do not disclose:
(claim 7) wherein an air gap is interposed between the source/drain region and the substrate; (claim 8) wherein the air gap has a height in a range of 5 nm to 30 nm.
Wong discloses a publication from a similar field of endeavor in which:
(claim 7) wherein an air gap is interposed between the source/drain region (206) and the substrate (204) (Figs. 7 and 8). 
It would have been obvious to one skilled in the art to employ the merged source/drain regions having an air gap of Wong within the similar FINFET structure of Aller/Lee in application that require high drive voltages (Wong; para 0026). Furthermore, although Wong does not specifically disclose “(claim 8) wherein the air gap has a height in a range of 5 nm to 30 nm”, it would have been further obvious to one skilled in the art to determine the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. US 2014/0264489 A1 in view of Lee et al. US 2017/0213913 A1 further in view of Kwok et al. US 2012/0205715 A1.
Regarding claims 9, 11 and 13, Wong discloses:
A semiconductor device (Fig. 3), comprising:
a first semiconductor fin (202) and a second semiconductor fin (202) extending from a substrate (204); and
a first source/drain region (206) on the first semiconductor fin and a second source/drain region (206) on the second semiconductor fin, wherein the first source/drain region is separated from the second source/drain region, wherein top surfaces of the first source/drain region and the second source/drain region are higher than top surfaces of the first semiconductor fin and the second semiconductor fin.
Wong does not disclose:
wherein the first source/drain region and the second source/drain region each comprise:
a first buffer layer, the first buffer layer having a first germanium concentration;
a first body layer over the first buffer layer, the first body layer having a second germanium concentration, the second germanium concentration being greater than the first germanium concentration;
a second buffer layer over the first body layer, the second buffer layer having a third germanium concentration smaller than the second germanium concentration; and
a second body layer over the second buffer layer, the second body layer having a fourth germanium concentration greater than the third germanium concentration.
Lee discloses a publication from a similar field of endeavor in which:
wherein the first source/drain region and the second source/drain region (Figs. 1A-4B) each comprise:
a first buffer layer (124), 
a first body layer (162) over the first buffer layer;
a second buffer layer (164) over the first body layer; and
a second body layer (166) over the second buffer layer.
It would have been obvious to one skilled in the art to form the source and drain regions of Wong using the alternating buffer and body layers of Lee to adjust stress inducing measures on the channel regions thereby adjusting mobility in the device.
Wong/Lee do not disclose:
the first buffer layer having a first germanium concentration;
the first body layer having a second germanium concentration, the second germanium concentration being greater than the first germanium concentration;
the second buffer layer having a third germanium concentration smaller than the second germanium concentration;
the second body layer having a fourth germanium concentration greater than the third germanium concentration.
Kwok discloses a publication from a similar field of endeavor in which:
the first buffer layer having a first germanium concentration (para 0020);
the first body layer having a second germanium concentration, the second germanium concentration being greater than the first germanium concentration (para 0024) (Fig. 8).
It would have been obvious to one skilled in the art to employ a greater concentration of a germanium in the body layer than in the underlying buffer layer as taught by Kwok for the plurality of buffer and body layers of Lee to configure stress/strain to the semiconductor channel thereby adjusting mobility requirements (Kwok; para 0024). Furthermore, it would have been obvious to one skilled in the art to apply this concept to the second buffer and body layers of Lee since duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v Bemis Co., 193 USPQ 8.
(claim 11) Wong: SRAM (para 0025).
(claim 13) Lee; (Figs. 1A-4B; para 0131, a convex top surface).
Regarding claim 10, although Kwok does not specifically disclose “wherein first the source/drain region and the second source/drain region comprise germanium in a range of 10 atomic percent to 70 atomic percent”, he does show in para 0020 that the Ge concentration can be less than 25%. As a result, it would have been further obvious to one skilled in the art to determine the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, although Wong does not specifically disclose “wherein a ratio between a width of the first semiconductor fin and a lateral distance between a sidewall of the first semiconductor fin and an outer vertex of a sidewall of the first source/drain region is in a range of 1:1 to 1:2.5”, Wong does show variations of growth between source/drain regions from separation to merged regions based on epi growth and stress criteria (see Wong Figs. 3-8; para 0026). As a result, it would have been obvious to one skilled in the art to determine the claimed lateral distance between source/drain vertexes to apply designed stress/strain on the channel regions thereby meeting mobility requirements in the device.
Regarding claims 14 and 15, although Wong/Lee /Kwok do not specifically disclose “(claim 14) wherein the first source/drain region and the second source/drain region each further comprise a third buffer layer over the second body layer and a third body layer over the third buffer layer; (claim 15) wherein the third body layer extends above top surfaces of the first semiconductor fin and the second semiconductor fin”, it would have been obvious to one skilled in the art to replicate the alternating buffer/body layer stack of Lee in order to refine the stress/stain applied to the multi-fins of Wong. Furthermore, it has been held that duplication of essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v Bemis Co., 193 USPQ 8.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2017/0213913 A1 in view of Wong et al. US 2014/0264489 A1.
Regarding claims 18 and 19, Lee does not disclose:
(claim 18) further comprising a second semiconductor fin, the second semiconductor fin extending from the substrate, wherein a first portion of the first body layer physically contacts the first semiconductor fin and a second portion of the first body layer physically contacts the second semiconductor fin; (claim 19) wherein the second body layer extends over the first portion of the first body layer and the second portion of the first body layer.
Wong discloses a publication from a similar field of endeavor in which:
(claim 18) further comprising a second semiconductor fin (202), the second semiconductor fin (202) extending from the substrate with merged source and drain regions (206) (Figs. 7 and 8)
It would have been obvious to one skilled in the art to employ the merged cell source and drain configuration of Wong using the alternating buffer/body films of Lee such that “a first portion of the first body layer physically contacts the first semiconductor fin and a second portion of the first body layer physically contacts the second semiconductor fin; (claim 19) wherein the second body layer extends over the first portion of the first body layer and the second portion of the first body layer”, in order to optimize stress upon the channel regions to increase mobility while also allowing multi-fins for high voltage applications.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or clearly suggest the limitations of claim 20 stating “further comprising a spacer under the second body layer, an air gap being between the spacer and the second body layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894